Citation Nr: 1744294	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO that denied a disability rating in excess of 10 percent for a service-connected left knee disability.  The Veteran timely appealed for an increased rating.  The Board remanded the matter in January 2014; and in June 2015, the Board granted an increased rating for a service-connected left knee disability.

Also, in June 2015, the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU; and remanded that matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

1.  Service connection is in effect for left total knee replacement, rated as 60 percent disabling; for residuals of right knee meniscectomy, rated as 20 percent disabling; for right knee degenerative arthritis, rated as 10 percent disabling; and for residuals of head laceration, rated as 0 percent (noncompensable) disabling.  

2.  The Veteran has not worked full-time since April 2013; he reportedly has work experience as a foreman. 

3.  The combined effect of service-connected disabilities is shown to be of such a nature or severity to prevent the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school education, and has had no additional education or training.  He reportedly last worked as a foreman full-time approximately in April 2013.

Service connection is in effect for left total knee replacement, rated as 60 percent disabling; for residuals of right knee meniscectomy, rated as 20 percent disabling; for right knee degenerative arthritis, rated as 10 percent disabling; and for residuals of head laceration, rated as 0 percent (noncompensable) disabling.  The combined disability rating, effective December 1, 2013, is 80 percent.  Hence, the threshold percentage requirements for consideration of a TDIU are met.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.
	
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The report of a January 2012 VA examination reflects that the Veteran had undergone a partial replacement of his right knee in October 2011.  Since then, examiners have noted intermediate degrees of residual weakness, pain, or limitation of motion of the right knee.  With regard to the left knee, the Veteran reported constant pain that ranged from achy to throbbing depending on activity level.  Following examination in January 2012, the examiner opined that the Veteran's service-connected knee disabilities would not impact his ability to work.

The report of a February 2014 VA examination reflects that the Veteran underwent a left total knee replacement in October 2012.  Since then, examiners have noted intermediate degrees of residual weakness, pain, or limitation of motion of the left knee; and chronic residuals consisting of severe painful motion or weakness.  Following examination in February 2014, the examiner opined that the Veteran's service-connected knee disabilities would impact his ability to work.  The examiner explained that the Veteran used to be a coal company foreman; and that if he had to get out and walk any distance or climb any steps or hills or ladders, he would have a lot of pain.  Functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, and interference with sitting and standing and with weight-bearing.

A statement from the Veteran's former employer, received in March 2017, reflects that the Veteran's employment was terminated due to a "reduction in work force."

In April 2017, a VA examiner found no scar on examination of the back of Veteran's head; and opined that there was no impact on the Veteran's ability to work from residuals of head laceration.

The report of an April 2017 VA examination reflects diagnoses of left total prosthesis and partial right knee arthroplasty, as well as degenerative arthritis; and that the Veteran suffered from intermediate degrees of residual weakness, pain or limitation of motion.  The examiner also noted additional pain, tenderness, weakness, and limitation of motion.  Functional loss included less movement than normal, weakened movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing.

Following examination in April 2017, the examiner opined that the Veteran's service-connected knee disabilities would impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The examiner explained that the Veteran cannot lift, carry, and move heavy objects.  He also cannot stand and walk for long time and long distance.  The examiner found clinical evidence for both knees on examination, and concluded that the service-connected knee disabilities have functional impact on the Veteran's ability to secure and maintain substantially gainful employment with any kind of occupational environment, including physical and sedentary employment.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's bilateral knee limitations have been corroborated by VA examiners. 

Here, the record tends to established that the combined impact of service-connected disabilities renders this Veteran, with occupational experience limited primarily to manual labor, to be unable to engage and retain substantially gainful employment.


ORDER

The claim of entitlement to a TDIU is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


